Mr. Chief Justice Shepard
delivered the opinion of the Court:
On November 12, 1909, petitioner, Benjamin Lenovitz, was brought to trial in the police court of the District of Columbia, before the Honorable Ivory G. Kimball, one of the judges thereof, and a jury, upon the charge of keeping a disorderly house. On the trial, defendant prayed certain instructions to the jury, *212which were denied. He caused a note to be made by the judge that he would apply to the court of appeals for a writ of error. No bill of exceptions was then tendered. Having been found guilty by the jury, he filed a motion for a new trial on November 16th, 1909, which was overruled on November 26th, 1909. On that day defendant presented his bill of exceptions to the trial judge, but' the same is not exhibited in the' record. It is understood to embody the exception to the charge noted on November 12th. The trial judge refused to sign the hill of exceptions, because presented more than three days after the action of the court excepted to. This is a petition for a writ of mandamus to compel him to settle' the bill.
The rule of this court relating to bills of exceptions in the police court (No.. 25) requires not only that the defendant aggrieved by any action of the police court during a trial shall give notice of his intention to. apply,for a writ.of error,, but shall also present his bill of exceptions to the judge within three days ’ thereafter. The rule is plain, and must be followed. Talty v. District of Columbia, 20 App. D. C. 489. The defendant? having failed to comply with the rule, it was the duty of the judge to refuse to sign the bill of exceptions.
The petition is dismissed with costs. • Dismissed.